Case 2:19-cr-00236-RGK Document 76 Filed 09/16/21 Page 1 of 3 Page ID #:267




   1                                                             r               F~jSTRIC~ Cn~~T
                                                                       q.ERK, U.S. ~
   2
                                                                            SEP ~   ~ ~~~1         ',
   3                                                                                                  ,
                                                                            ,~ ~gq~G7 OF CALlncvuT`
   4

   5
   6
   7

   8                                     UNITED STATES DISTRICT COURT

   9                                    CENTRAL DISTRICT OF CALIFORNIA

  10

  11        UNITED STATES OF AMERICA,                       )        I ~~(~- ~~J ~O            2
                                                                                               ~ ~ K—~

  12                                        Plaintiff,      )

  13 ,                             v.                       )ORDER OF DETENTION AFTER HEARING
                                                                (18 U.S.C. § 3rt~2~j~
  14
  15            ~~"r             ~~         Defendant.      )

  16
  17 ~,                                                         I.
  18             A.()On motion of the Government involving an alleged
  19 '.               1.() crime of violence;
  20 I~,             2.( )offense with maximum sentence of life imprisonment or death;

  21 I               3.( )narcotics or controlled substance offense with maximum sentence of ten or more

  22 'I                     years (21 U.S.C. §§ 801,/951, et. sew,/955a);

  23                 4.() felony -defendant convicted of two or more prior offenses described above;

  24                 5.() any felony that is not otherwise a crime of violence that involves a minor victim, or
  25                        possession or use of a firearm or destructive device or any other dangerous weapon,

  26                        or a failure to register under 18 U.S.0 § 2250.

  27             B.(.~On motion (may the Government)/()(by the Court sua ,s~onte involving)

  28 i ///

                                        ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(i))

           n rn_oe inam~~                                                                                 Pase I of3
Case 2:19-cr-00236-RGK Document 76 Filed 09/16/21 Page 2 of 3 Page ID #:268




   1              1. ()serious risk defendant will flee;

   2              2. ()serious risk defendant will

   3                    a.() obstruct or attempt to obstruct justice;
   4                    b. O threaten, injure, or intimidate a prospective witness or juror or attempt to.do so. !,
   5,
                                     fi ~              ~— ii.
   6~          The Court find     o condition or combination ofconditions will reasonably assure:

   7           A. (appearance of defendant as required; and/or
   8           B.( safety ofany person or the community.
   9~                                                         III.
  10 I         The Court has considered:
  11           A. ~ the nature and circumstances ofthe offense, including whether the offense is a crime of
  12              violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
  13              firearm, explosive, or destructive device;
  14           B.(      the weight of evidence against the defendant;
  15           C. (~fthe history and characteristics of the defendant;
  16           D.(~ the nature and seriousness of the danger to any person or to the community.
  17                                                         IV.
  18           The Court concludes:
  19           A. (Defendant poses a risk to the safety of other persons or the community because:
  20
  21
 22
 23
 24
 25
 26 ///
 27 ///

 28      ///

                                      ORDER OF DETENTION AFTER HEARING(18 U.S.C. ¢3142(1))

         CR-94(06/07)                                                                                    Paee 2 of 3
        Case 2:19-cr-00236-RGK Document 76 Filed 09/16/21 Page 3 of 3 Page ID #:269
~   ~




                                                                                                         because:
           1          B.(~I-iistory and characteristics indicate a serious risk that defendant will flee

           2                        Pyi.~.v~                     ~✓/             ~/ice

           3
           4
           5
           6
           7

           8          C. O A serious risk exists that defendant will:
           9                    1.() obstruct or attempt to obstruct justice;
          10                    2.() threaten, injure or intimidate awitness/juror, because:


          12

          13
          14
          15
          16
          17 I        D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption
          18                provided in 18~~ § 3142 (e)._
                                     ~,✓~~'   ~r~:~d~-~
          19         IT IS ORDEREITiChat defendant be detained prior to trial.
         20          IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections
         21      facilitY seParate from Persons awaiting or serving sentences or persons held pending appeal.
         22          IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private 'I~
         23      consultation with his counsel.
         24
         25

         26 DATED:
                                                          t1. . M GIST        TE /DISTRICT JUDGE
         27

         28

                                             ORDER OF DETENTION AFTER liEARiNG (18 U.S.C. §3142(i))

                 rR_oa rn~imi                                                                                o....e o ..~ ~   i
